Exhibit AMENDED AND RESTATED CHINA TEL GROUP, INC. AGREEMENT THIS AMENDED AND RESTATED CHINA TEL GROUP, INC. AGREEMENT (“Agreement”) is entered into and effective as of February 25, 2009 ( “Effective Date”), by and among Olotoa Investments, LLC, a California limited liability company (“Purchaser”), and China Tel Group, Inc., a Nevada corporation (“Company”).Purchaser and Company are sometimes referred to collectively herein as the “Parties” and each individually as a “Party”. RECITALS A.The Company, through Trussnet USA, a Nevada corporation and a wholly owned subsidiary of the Company (“Trussnet”), is in the business of designing, developing, operating and maintaining wireless communications facilities in the United States of America, South America, Europe, Russia and the People’s Republic of China; B.Pursuant to the terms of that certain Asset Purchase Agreement dated March 9, 2009, among: (i)Gulfstream Capital Partners Ltd., a Seychelles corporation and a one hundred percent (100%) owned subsidiary of Trussnet (“Gulfstream Capital”), and Trussnet Capital Partners (HK) Ltd., a Hong Kong corporation (“Trussnet HK”), Trussnet, through its wholly owned subsidiary Gulfstream Capital, acquired two billion four hundred and fifty million (2,450,000,000) ordinary shares of Chinacomm Limited, a Cayman Islands corporation (“Chinacomm”) owned by Trussnet
